DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:
In lines 1-2 of claim 4 and line 2 of claim 13, “material of different colors or a pattern” should read “materials of different colors or patterns”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (US 5,072,843).
Regarding claim 1, James discloses an apparatus to secure a beverage container in an upright position and provide a surface for teething, the apparatus comprising: a body (fig. 1, element 20), wherein the body includes an interior circumference 24, a wall of the body along the interior circumference defines an aperture through the body, and the aperture is configured to receive and secure a base of the beverage container 10 with the beverage container in an upright position; a plurality of feet, wherein each foot of the plurality of feet is connected to the body; and a head connected to the body.
Regarding claim 2, the body is a toroid in shape and is fabricated from a single material or a combination of materials including, cotton, natural fibers, and synthetic fibers (col. 3, ll. 7-12).
Regarding claim 4, the body includes materials of different colors or patterns. Examiner notes that gripping ring 24 has a different pattern than the rest of the stuffed animal.
Regarding claim 8, the head includes two ears (see fig. 1), and the ears are configured as teething structures (examiner notes that anything that can fit in a child’s mouth can be considered a teething structure).
Regarding claim 11, the head includes an image of a face (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Blue (US 2013/0288567).
Regarding claim 3, the body is fabricated from polyester material and stuffed with polyester fibers (col. 2, line 64 to col. 3, line 6). James discloses the invention essentially as claimed except wherein the body is stitched together with embroidered thread. Blue teaches using embroidery thread to make dolls (paragraphs 0006-0007 and 0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with embroidery thread as taught by Blue, in order to employ well-known doll-making materials.

Claim(s) 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Seiz (US 2010/0304636).
Regarding claim 5, each foot includes a connector (the leg) and a teething apparatus (the foot; examiner notes that anything that can fit in a child’s mouth can be considered a teething apparatus), the teething apparatus includes a teething surface. James discloses the invention essentially as claimed except wherein the teeth apparatus includes a crinkle material is encased within the teething apparatus beneath the teething surface. Seiz teaches stuffed animals with crinkle material inside, in order to provide stimulating noise for the baby to hear (paragraph 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with crinkle material as taught by Seiz, in order to provide stimulating noise for the baby to hear.
Regarding claim 9, each ear includes a first surface (front) and a second surface (back). James discloses the invention essentially as claimed except wherein a crinkle material is encased within each ear beneath the first surface and the second surface. Seiz teaches stuffed animals with crinkle material inside, in order to provide stimulating noise for the baby to hear (paragraph 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with crinkle material as taught by Seiz, in order to provide stimulating noise for the baby to hear.
Regarding claim 10, James discloses the invention essentially as claimed except wherein the head includes a jingle bell. Seiz teaches stuffed animals with bells inside, in order to provide stimulating noise for the baby to hear (paragraph 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with bells as taught by Seiz, in order to provide stimulating noise for the baby to hear.

 Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Seiz, as applied to claim 5 above, and further in view of Hills (US 4,170,086).
Regarding claim 6, modified James discloses the invention essentially as claimed except wherein the teething surface includes a tricot fabric. Hills teaches that stuffed animals can be formed from tricot fabric (col. 5, ll. 23-27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with tricot fabric, in order to employ a well-known material for manufacturing stuffed animals.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Seiz and Hills, as applied to claim 6 above, and further in view of Summers (US 2016/0158112).
Regarding claim 7, modified James discloses the invention essentially as claimed except wherein the tricot fabric includes a pattern with stimulating bright colors. Summers teaches using bright colors for stuffed animals, in order to amuse the infant (paragraph 0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with bright colors, in order to amuse the infant.

Claim(s) 12, 13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Blue and Seiz.
Regarding claim 12, James discloses an apparatus to secure a beverage container in an upright position and provide a surface for teething, the apparatus comprising: a body (fig. 1, element 20), wherein the body is fabricated from polyester material and stuffed with polyester fibers (col. 2, line 64 to col. 3, line 6), the body includes an interior circumference 24, a wall of the body along the interior circumference defines an aperture through the body, and the aperture is configured to receive and secure the base of the beverage container 10 with the beverage container in an upright position; a plurality of feet, wherein each foot of the plurality of feet includes a teething apparatus, each teething apparatus is connected to the body and includes a teething surface; and a head connected to the body.
James discloses the invention essentially as claimed except wherein the body is stitched together with embroidered thread. Blue teaches using embroidery thread to make dolls (paragraphs 0006-0007 and 0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with embroidery thread as taught by Blue, in order to employ well-known doll-making materials.
Modified James discloses the invention essentially as claimed except for a crinkle material encased within each teething apparatus beneath the teething surface. Seiz teaches stuffed animals with crinkle material inside, in order to provide stimulating noise for the baby to hear (paragraph 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with crinkle material as taught by Seiz, in order to provide stimulating noise for the baby to hear.
Regarding claim 13, the body is a toroid in shape and includes materials of different colors or patterns. Examiner notes that gripping ring 24 of James has a different pattern than the rest of the stuffed animal.
Regarding claim 16, the head includes two ears (see James; fig. 1), and the ears are configured as teething structures (examiner notes that anything that can fit in a child’s mouth can be considered a teething structure).
Regarding claim 17, James discloses the invention essentially as claimed except wherein the head includes a jingle bell. Seiz teaches stuffed animals with bells inside, in order to provide stimulating noise for the baby to hear (paragraph 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with bells as taught by Seiz, in order to provide stimulating noise for the baby to hear.
Regarding claim 18, the head includes an image of a face (see James; fig. 1).
Regarding claim 19, the image of the face includes a nose and the nose projects out from the head (see James; fig. 1).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Blue and Seiz, as applied to claim 12 above, and further in view of Hills.
Regarding claim 14, modified James discloses the invention essentially as claimed except wherein the teething surface includes a tricot fabric. Hills teaches that stuffed animals can be formed from tricot fabric (col. 5, ll. 23-27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with tricot fabric, in order to employ a well-known material for manufacturing stuffed animals.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Blue, Seiz, and Hills, as applied to claim 14 above, and further in view of Summers.
Regarding claim 15, modified James discloses the invention essentially as claimed except wherein the tricot fabric includes a pattern with stimulating bright colors. Summers teaches using bright colors for stuffed animals, in order to amuse the infant (paragraph 0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of James with bright colors, in order to amuse the infant.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki Risaliti (US 6,827,317).
Regarding claim 20, Maki Risaliti discloses a method for securing a beverage container in an upright position, the method comprising: receiving the base of a beverage container in an aperture of an apparatus, wherein the apparatus comprises: a body (fig. 1, element 16), wherein the body includes an interior circumference, a wall of the body along the interior circumference defines the aperture 30 through the body, and the aperture is configured to receive and secure the base of the beverage container with the beverage container in an upright position; a plurality of feet, wherein each foot of the plurality of feet is connected to the body; and a head connected to the body, wherein the plurality of feet and the head provide a larger and more stable foundation to the apparatus; and securing the base of the beverage container within the aperture of the apparatus and (fig. 2; col. 4, ll. 1-3). 
Maki Risaliti discloses the invention essentially as claimed except for placing the apparatus on a surface with the beverage container in an upright position. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a beverage container in an upright position because such an orientation is customary and prevents inadvertent spills.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771  
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771